                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 KEENAN A. DAVIS, also known as
 Keenan Allan Davis,

                        Plaintiff,

                        v.                           CAUSE NO.: 1:17-cv-00465-WCL-SLC

 KRISTIN J. PYLE, et al.,

                       Defendants.


                                     OPINION AND ORDER

       In the Order entered August 6, 2018, Keenan A. Davis, a prisoner without a lawyer, was

granted leave to proceed on a Bivens claim against ATF Agent Kristin J. Pyle in Pyle’s

individual capacity. (DE 13). An Assistant United States Attorney has now entered an

appearance on her behalf and filed a notice stating that she has not been properly served as

required by Federal Rule of Civil Procedure 4(i)(3) and that she is not employed at the ATF

office in Fort Wayne, Indiana.

       For these reasons, the Court:

       (1) VACATES the order of November 9, 2018 (DE 16), which directed the United States

Marshals Service to verify whether Agent Pyle had been properly served;

       (2) DIRECTS the Clerk to prepare and deliver to the United States Marshals Service

summons and USM-285 forms to serve Kristin J. Pyle, the United States Attorney for the

Northern District of Indiana, and the Attorney General of the United States;

       (3) DIRECTS the United States Marshals Service to use any lawful means to obtain the

home address of Kristin J. Pyle and to serve her at that address;
       (4) DIRECTS the United States Marshals Service to serve the United States Attorney for

the Northern District of Indiana and the Attorney General of the United States.

       SO ORDERED.

       Entered this 29th day of November 2018.

                                                            /s/ Susan Collins
                                                            Susan Collins
                                                            United States Magistrate Judge




                                                2
